                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                               MONROE DIVISION


TERRESZ L ROBINSON #376930                      CASE NO. 3:19-CV-00660 SEC P

VERSUS                                          JUDGE TERRY DOUGHTY

DARREL VANNOY                                   MAG. JUDGE KAREN L. HAYES

                                       JUDGMENT

       The Report and Recommendation [Doc. No. 16] of the Magistrate Judge having

been considered, no objections having been filed, and finding that the same is supported

by the law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner’s Petition for

Writ of Habeas Corpus under 28 U.S.C. § 2254, [Doc. No. 1], is DENIED and

DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED this 30th day of December, 2019, Monroe, Louisiana.




                                             ______________________________________
                                             TERRY A. DOUGHTY
                                             UNITED STATES DISTRICT JUDGE
